Citation Nr: 9901850	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  97-15 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of a lumbosacral strain, currently evaluated as 
40 percent disabling.  

2.  Entitlement to a compensable disability evaluation for 
residuals of a dislocation injury to the left thumb.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


REMAND

The veteran served on active military duty from June 1970 to 
February 1971.  

Review of the claims folder discloses that the veteran 
appealed from an October 1993 rating decision which denied 
compensable ratings for low back disability and left thumb 
disability.  A 40 percent rating was subsequently granted by 
an August 1995 rating decision, and correspondence was 
thereafter received from the veterans representative in 
January 1996 in which it was noted that the veteran desired 
to discontinue his appeal.  

According to pertinent regulation, a substantive appeal may 
be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204(b) (1998).  
However, a representative may not withdraw either a notice of 
disagreement or a substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1998).  The veteran in the 
present case signed the substantive appeal.  Consequently, 
the substantive appeal from the October 1993 decision cannot 
be withdrawn without the express written consent of the 
veteran.  See 38 C.F.R. § 20.204(c) (1998).  Because the 
Board does not desire to proceed without clarifying the 
veterans intent to withdraw as expressed by his 
representative in January 1996, further action to obtain the 
veterans wishes in writing is required.  (The Board 
recognizes that a subsequently initiated appeal of a March 
1997 rating decision has been perfected as to the claim for 
an increased rating for the veterans back.)  

As for the low back rating issue, the Board notes that this 
disability has been evaluated by the RO under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (1998).  However, as indicated 
by the statement of the case which was furnished to the 
veteran in April 1997, the RO, in adjudicating his claim for 
an increased disability rating has also indicated that 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (1998) is applicable 
to the veterans case.  Although it is not clear why such a 
decision was made (perhaps because a January 1997 VA 
examination report included a diagnosis of degenerative disc 
disease), the salient point to be made is that the RO has 
implicated the provisions of Diagnostic Code 5293 in rating 
the veterans disability.

According to Diagnostic Code 5293, evidence of severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief will result in the assignment of a 
40 percent disability rating.  Evidence of pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief warrants the assignment 
of a 60 percent disability evaluation.  38 C.F.R. § 4.71a, 
Code 5293 (1998).  

In the present case, the veterans service-connected 
residuals of lumbosacral strain are currently evaluated as 
40 percent disabling.  Given the manner in which the RO has 
handled this rating evaluation, the veteran may receive an 
increased rating if medical evidence demonstrates the 
presence of the symptomatology required for an assignment of 
a 60 percent under Diagnostic Code 5293.  These criteria for 
rating disc syndrome have been interpreted to include 
limitation of motion which in turn requires an analysis of 
functional losses that may be present as described in 
38 C.F.R. §§ 4.40, 4.45 (1998).  DeLuca v. Brown, 8 Vet.App. 
202 (1995); VAOPGCPREC 36-97 (Dec. 12, 1997).  

During the current appeal, the veteran has consistently 
asserted that his service-connected low back disability has 
increased in severity.  Specifically, the veteran has 
described having trouble walking up hills as well as being 
unable to lift objects weighing more than 25 pounds, as a 
result of his low back disability.  See, e.g., T. at 1-2, 4.  
He has also explained that movement is very painful.  
T. at 2-3.  

In November 1996, the veteran underwent a private 
examination.  In the report of this evaluation, the examining 
physician noted that the veteran had no complaints of 
numbness, tingling sensation, radicular pain in his legs, or 
muscle weakness as well as no history suggestive of sciatica.  
The physical examination demonstrated, in pertinent part, 
very little, if any, movement of the veterans lumbosacral 
spine (which was primarily voluntary).  The neurological 
evaluation showed normal power, tone, and coordination; deep 
tendon reflexes which were full and equal bilaterally; and no 
motor or sensory deficit.  The examining physician concluded 
that the veterans neurological evaluation was normal.  In 
addition, the physician explained that the veteran likely 
has some degree of lumbosacral spondylosis and that his major 
problem appears to be fibromyalgia syndrome.  Noting that 
the veteran had some difficulty in moving about, sitting, 
and standing but had no difficulty handling objects, hearing, 
speaking, or traveling, the physician judged that the veteran 
would be able to walk no more than one or two blocks, should 
be able to sit for one to two hours and to stand for 
approximately 45 minutes, and should be restricted to lifting 
and carrying no more than ten to fifteen pounds.  The 
physician diagnosed, in pertinent part, lumbosacral 
spondylosis (without neurological abnormality) and 
fibromyalgia syndrome.  

Thereafter, in January 1997, the veteran underwent a VA spine 
examination.  The report of this evaluation contains no 
pertinent neurologic complaints.  The evaluation demonstrated 
some flattening of the usual lumbar lordosis as well as the 
ability to forward bend to 60 degrees, to flex at the waist 
to 20 degrees to the left and the right, to rotate to the 
right 10 degrees and to rotate 10 degrees to the left with 
some discomfort.  In addition, the examiner noted that the 
veteran had no weakness of his lower extremities, no sensory 
deficit found, and intact reflexes.  X-rays taken of the 
veterans lumbosacral spine showed minimal degenerative 
change at the L3-L4 level which was stable.  The examiner 
diagnosed, in pertinent part, degenerative disc disease of 
the lumbar spine.  

As a review of these documents indicates, the veteran did not 
initially present relevant neurological complaints concerning 
his low back.  Furthermore, neither the private evaluation 
conducted in November 1996 nor the VA spine examination 
completed two months later provided evidence of pertinent 
neurologic pathology.  In fact, both of these evaluations 
determined that the veterans neurologic system was normal.  
Importantly, however, at the personal hearing conducted in 
May 1997 (following the private evaluation in November 1996 
and the VA spine examination in January 1997), the veteran 
testified that he recently began to experience numbness in 
his legs as well as muscle tightness in his hamstring.  
T. at 5-6.  Although the veteran did not initially complain 
of neurologic pathology relevant to his service-connected low 
back disability, and recent medical evaluations did not 
demonstrate any pertinent neurologic findings, the fact 
remains that, subsequent to these statements of the veteran 
and these recent examinations, he is now complaining of some 
relevant neurological symptoms.  Because the veterans 
service-connected low back disability may have worsened since 
his last medical evaluation, the Board concludes that he 
should undergo another examination to determine the current 
severity of this disorder.  See Ardison v. Brown, 
6 Vet.App. 405, 407 (1994) and Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992).  Such an evaluation is also necessary 
to obtain findings by which the functional losses the veteran 
has complained of, such as pain and stiffness, may be rated.  
DeLuca, supra.  

Furthermore, at the May 1997 personal hearing, the veteran 
referred to pertinent treatment that he had received at the 
Charlotte Orthopedic Clinic.  T. at 3-4, 6.  Specifically, 
according to the veterans testimony, he received treatment 
at this facility from a Dr. Glenn.  T. at 7.  

Review of the claims folder indicates that, two days 
following the personal hearing, the RO received a copy of a 
private examination conducted in November 1996 by Dr. Glenn 
A. McCain at the Southeast Arthritis Care Center in 
Charlotte, North Carolina.  Importantly, however, based upon 
the veterans description (at the personal hearing) of the 
relevant post-service treatment he has received for his 
service-connected low back disability (from Dr. Glenn at the 
Charlotte Orthopedic Clinic) as well as the copy of the 
medical examination received from Dr. Glenn A. McCain at the 
Southeast Arthritis Care Center in Charlotte, North Carolina, 
the Board is uncertain as to the correct name of the medical 
facility from where he received such relevant treatment.  On 
remand, therefore, the RO should ask the veteran to clarify 
the exact provider of this pertinent post-service treatment.  

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  Specifically, he should be asked 
about records of any treatment received 
in recent years.  In addition, the RO 
should ask the veteran to clarify the 
source of his relevant treatment 
(specifically, whether he received such 
treatment from Dr. Glenn at Charlotte 
Orthopedic Clinic or from Dr. Glenn 
A. McCain at the Southeast Arthritis Care 
Center in Charlotte, North Carolina.  The 
RO should assist him in accordance with 
38 C.F.R. § 3.159 (1998).  

2.  In addition, the RO should ask the 
veteran to clarify in writing whether he 
desires to continue, or to withdraw, the 
appeal he filed with respect to the 
October 1993 rating decision.  (Two 
issues were appealed following this 
rating decision and the veteran should 
therefore be asked to state clearly 
whether he desires to withdraw his appeal 
of both issues.)  If the veteran states 
that he does not desire to withdraw the 
appeal as to the left thumb issue, the RO 
should determine whether any additional 
development of this issue is required and 
should complete any such development 
deemed necessary.  

3.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the extent of the 
service-connected low back disability.  
The claims folder, and a copy of this 
remand, should be made available to the 
examiner.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings (including the 
pertinent active and passive ranges of 
motion of the veterans lumbar spine).  
In addition, the examiner must discuss 
the presence (including frequency) or 
absence of symptoms compatible with 
sciatic neuropathy, characteristic pain, 
demonstrable muscle spasm, absent ankle 
jerk, other neurologic findings 
appropriate to the site of any diseased 
disc, and intermittent relief.  
Additionally, all functional losses, such 
as pain with use, stiffness, etc., should 
be identified and these losses should be 
equated to loss in range of motion beyond 
that identified clinically.

4.  When the requested development has 
been completed, the RO should 
re-adjudicate the veterans claim(s).  If 
any benefit sought is not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to the Board for 
further appellate review.  No action is required by the 
veteran until he receives further notice.  The purpose of 
this remand is to comply with governing adjudicative 
procedures and to obtain clarifying evidence.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of the increased rating claim(s).  

The veterans claim(s) must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board of Veterans Appeals or by the United 
States Court of Veterans Appeals for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBAs ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
